DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 objected to because of the following informalities:  
“the executable instructions” in line should be written “the computer executable instructions”  
“memory” in line should be written “the memory”
“the instructions” in line should be written “the computer executable instructions”  
“the electrodes: in lines should be written “the two electrodes”
Appropriate correction is required.
Claim 2 objected to because of the following informalities:  
“the instructions” in line 1 should be written “the computer executable instructions”  
Appropriate correction is required.
Claim 3 objected to because of the following informalities:  
“modifying the cooling therapy” in line 1 should be written “modifying the cooling therapy based on the feedback parameter”  
Appropriate correction is required.
Claim 7 objected to because of the following informalities:  
“the instructions” in line 1 should be written “the computer executable instructions”  
“a patient” in line should be written “the patient”
“the primary vector” in line should be written “the primary vector of depolarization wavefront”
Appropriate correction is required.
Claim 9 objected to because of the following informalities:  
“the instructions” in line 1 should be written “the computer executable instructions”  
“non-linear increase” in line should be written “the non-linear increase”
Appropriate correction is required.
Claim 11 objected to because of the following informalities:  
“the instructions” in line 1 should be written “the computer executable instructions”  
“the amplitude” in lines should be written “the amplitude of the feedback electrogram”
“the baseline amplitude” in lines should be written “the baseline amplitude of the electrogram”
Appropriate correction is required.
Claim 12 objected to because of the following informalities:  
“the decrease” in line 1 should be written “the decrease in the amplitude of the feedback electrogram”  
Appropriate correction is required.
Claim 14 objected to because of the following informalities:  
“the instructions” in line 1 should be written “the computer executable instructions”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the two electrodes are at least one of a mechanical sensor, a piezoelectric crystal, a Doppler probe, and a blood pressure sensor” in lines . It is unclear whether this limitation is intended to be interpreted as both electrodes being any combination of the options above or the same one of the options above. For the purpose of examination, this limitation is interpreted as “each of the two electrodes is a mechanical sensor, a piezoelectric crystal, a Doppler probe, or a blood pressure sensor.”
Claim 5 recites the limitation “a conduction velocity and a feedback conduction velocity” in lines . As written, it is unclear how the conduction velocity differs from the feedback conduction velocity. For the purpose of examination, this limitation is interpreted as “a first conduction velocity and a feedback conduction velocity.”
Claims 6-7 are rejected as being dependent on a rejected claim. 
Claim 8 recites the limitation “a monophasic action potential and a feedback monophasic action potential” in lines . As written, it is unclear how the monophasic action potential differs from the feedback monophasic action potential. For the purpose of examination, this limitation is interpreted as “a first monophasic action potential and a feedback monophasic action potential.”
Claim 9 recites the limitation “identify at least one of a linear increase or a non-linear increase” in lines . It is unclear what this increase identification is related to (for example, the linear/non-linear increase between the monophasic action potential and the monophasic action potential; or some other parameter). 
Claim 10 recites the limitation “an electrogram and a feedback electrogram” in lines . As written, it is unclear how the electrogram differs from the feedback electrogram. For the purpose of examination, this limitation is interpreted as “a first electrogram and a feedback electrogram.”
Claims 11-12 are rejected as being dependent on a rejected claim. 
Claim 13 recites the limitation “a Shannon entropy and a feedback Shannon entropy” in lines . As written, it is unclear how the Shannon entropy differs from the feedback Shannon entropy. For the purpose of examination, this limitation is interpreted as “a first Shannon entropy and a feedback Shannon entropy.”
Claims 14-16 are rejected as being dependent on a rejected claim. 
Claim 19 recites the limitation "implantable element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected as being dependent on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakuma et al., (US 2008/0195161; hereinafter Sakuma).
Regarding claim 1, Sakuma (Figures 1-2 and 4) discloses an implantable cooling device, the device comprising: a cooling element (10); two electrodes (14) coupled to the cooling element (10); a memory that is capable of storing computer executable instructions (processor 50 requires a memory to store instructions for carrying out the functions of the device); and a processor (50) that is configured to facilitate execution of the executable instructions stored in memory, wherein the instructions cause the processor to: monitor, using the electrodes, a first parameter (potential signals) of a patient ([0159]: electrodes 14 are used to detect potential signals of the patient); apply, using the cooling element (10), a cooling therapy to the patient ; and after applying therapy, monitor, using the electrodes, the first parameter of the patient as a feedback parameter ([0022]-[0023], [0158]-[0170]).
Regarding claim 2, Sakuma (Figures 1-2 and 4) further teaches that the instructions further cause the processor (50) to modify the cooling therapy based on the feedback parameter ([0022]-[0023], [0158]-[0170]).
Regarding claim 3, Sakuma (Figures 1-2 and 4) further teaches that modifying the cooling therapy comprises at least one of increasing an amplitude of the cooling therapy, decreasing an amplitude of the cooling therapy, increasing a duration of the cooling therapy, ceasing delivery of the cooling therapy, and continuing delivery of the cooling therapy ([0022]-[0023], [0158]-[0170]).
Regarding claim 4, Sakuma (Figures 1-2 and 4) further teaches that the two electrodes are at least one of a mechanical sensor, a piezoelectric crystal, a Doppler probe, and a blood pressure sensor ([0022]-[0023], [0158]-[0170]).
Regarding claim 5, Sakuma (Figures 1-2 and 4) further teaches that the first parameter and the feedback parameter are a conduction velocity and a feedback conduction velocity, respectively ([0134], [0158]-[0170]).
Regarding claim 6, Sakuma (Figures 1-2 and 4) further teaches that the conduction velocity and the feedback conduction velocity are measured parallel to a Bachman's bundle of the patient, as shown in Figure 1 ([0134], [0158]-[0170]).
Regarding claim 7, Sakuma (Figures 1-2 and 4) further teaches that the instructions further cause the processor to: detect when a patient is in flutter; conduct a nearest neighbor analysis; based on the nearest neighbor analysis, identify a primary vector of depolarization wavefront; and calculate the conduction velocity and the feedback conduction velocity using the two electrodes that align with the primary vector ([0134], [0158]-[0170]).
Regarding claim 8, Sakuma (Figures 1-2 and 4) further teaches that the first parameter and the feedback parameter are a monophasic action potential and a feedback monophasic action potential, respectively ([0022]-[0023], [0158]-[0170]).
Regarding claim 9, Sakuma (Figures 1-2 and 4) further teaches that the instructions further cause the processor to: using the feedback monophasic action potential, identify at least one of a linear increase or a non-linear increase in the potential distribution, wherein the linear increase may be configured to correspond to direct cooling and non-linear increase may be configured to correspond to neural cooling since the system is capable of cooling in any desired location ([0022]-[0023], [0158]-[0170]).
Regarding claim 17, Sakuma (Figures 1-2 and 4) further teaches that the first parameter is at least one of a ventricular rate, a blood pressure, and a neural recording ([0022]-[0023], [0158]-[0170]; particularly [0159]).
Regarding claim 18, Sakuma (Figures 1-2 and 4) further teaches that the cooling element (10) comprises protrusions (curved edges of element 10) configured to compress into myocardial tissue, as shown in Figures 1-2 ([0022]-[0023], [0158]-[0170]).
Claim 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laufer (US 2012/0277742).
Regarding claim 19, Laufer (Figures 7A-9E) discloses a method of treating obesity, the method comprising: securing an implantable device (20) in an omental of a patient, wherein the implantable element (20) comprises a therapy element (heating coil) and an electrode (loop electrode); monitoring, using the electrode, a mobility of the omental (ensuring proper positioning of loop electrode around the target area); and when an increase in the mobility is detected, applying, using the therapy element, a heating therapy ([0051]-[0064]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma as applied to claim 1 above, and further in view of Highsmith (US 2015/0342675).
Regarding claims 10-11, Sakuma discloses the device of claim 1, but fails to disclose that the first parameter and the feedback parameter are an electrogram and a feedback electrogram, respectively, wherein the instructions further cause the processor to: identify a baseline amplitude of the electrogram; identify an amplitude of the feedback electrogram; compare the amplitude to the baseline amplitude; and detect a decrease in the amplitude from the comparison of the amplitude to the baseline amplitude. However, Highsmith teaches providing real-time and continuous feedback of electrograms in order to control catheter treatment ([0009], [0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakuma to include feedback using electrograms such that the first parameter and the feedback parameter are an electrogram and a feedback electrogram, respectively, as taught by Highsmith, because Highsmith teaches that potential recordings and electrograms can be used interchangeably for feedback control (Highsmith; [0081]). Furthermore, the modified device would include the instructions further causing the processor to: identify a baseline amplitude of the electrogram, identify an amplitude of the feedback electrogram, compare the amplitude to the baseline amplitude, and detect a decrease in the amplitude from the comparison of the amplitude to the baseline amplitude since these steps are inherent to feedback control using electrograms. 
Regarding claim 12, Sakuma/Highsmith teaches the device of claim 11, but fails to teach that the decrease is at least 25%. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakuma/Highsmith to include the decrease of at least 25% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma as applied to claim 1 above, and further in view of Talkachova et al., (US 2017/0156616).
Regarding claim 13-16, Sakuma discloses the device of claim 1, but fails to disclose that the first parameter and the feedback parameter are a Shannon entropy and a feedback Shannon entropy, respectively, wherein the instructions further cause the processor to: generate a Shannon entropy map for the feedback parameter; and using the Shannon entropy map, calculate a degree of fibrillation versus organization to flutter, wherein the instructions further cause the processor to, when organization to flutter is present, continue applying the cooling therapy, wherein the instructions further cause the processor to: when a degree of disorder is determined to be detected, generate electrical stimulation to be delivered using the two electrodes. However, Talkachova teaches a device for identifying atrial or ventricular fibrillation, using Shannon entropy ([0019]-[0021], [0036], [0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the action potentials parameters disclosed by Sakuma with the Shannon entropy parameters taught by Talkachova, since both parameters provide the same function of aiding in the identification of atrial or ventricular fibrillation, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B). Furthermore, the modified device would include the instructions further causing the processor to: generate a Shannon entropy map for the feedback parameter; and using the Shannon entropy map, calculate a degree of fibrillation versus organization to flutter, wherein the instructions further cause the processor to, when organization to flutter is present, continue applying the cooling therapy, wherein the instructions further cause the processor to: when a degree of disorder is determined to be detected, generate electrical stimulation to be delivered using the two electrodes, since these steps are inherent to feedback control using Shannon entropy. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laufer as applied to claim 19 above, and further in view of Dobak (US 2012/0053660).
Regarding claim 20, Laufer discloses the method of claim 19, but fails to disclose securing a second therapy element near a celiac ganglia of the patient. However, Dobak teaches a method of treating obesity, in which a therapy element is secured near a celiac ganglia of the patient ([0139]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laufer to include securing a second therapy element near a celiac ganglia of the patient, as taught by Dobak, because the modification would enable treatment of obesity by activating the efferent sympathetic nervous system, thereby increasing energy expenditure and reducing food intake (Dobak; [0016]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794